Case 4:21-cr-00010-AW-MAF Document 20 Filed 02/18/21 Page 1 of 6

IN THE UNETED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

UNITED STATES OF AMERICA
jee IO AAW

v. . INDICTMENT

Ae can a me MAREE EP

aids apen court pursuant to Rule hy i

DANIEL ALAN BAKER
/ 7 a aay,

 

ivan? States Magistrate Judge

THE GRAND JURY CHARGES: - Shey Ala Comoe.

 

1. At all times material to this Indictment:

a. The defendant, DANIEL ALAN BAKER, maintained a
Facebook account in his own name, and used the account to post messages and
photographs, and create events that could be viewed on the internet by all
Facebook users.

b. The defendant, DANIEL ALAN BAKER, possessed a Florida
Concealed Weapon License, a Florida Class “D” Security Officer License, and two
firearms: a shotgun and a semi-automatic handgun. On or about November 11,
2020, the defendant, DANIEL ALAN BAKER, posted a video to his YouTube
channel wherein those two firearms were openly displayed behind him. On January
10, 2021, the defendant purchased an AK-47 Mauser .22 caliber LR rifle and .22
caliber hollow point ammunition,

C. On or about January 12, 2021, the defendant, DANIEL ALAN

BAKER, posted the following to the “Defend Tallahassee” Facebook profile,

 
Case 4:21-cr-00010-AW-MAF Document 20 Filed 02/18/21 Page 2 of 6

which was created by the defendant, DANIEL ALAN BAKER:

Armed racist mobs have planted the Confederate flag in the nations
Capitol while announcing their plans to storm every American state
Capitol on or around inauguration day. We will fight back. We will
circle the state Capitol and let them fight the cops and take the building.
Then we will encircle them and trap them inside. We will drive them
out of Tallahassee with every caliber available. They are staging an
armed takeover so only an armed community can stop them! We can
win! We have a duty to and a duty to win. We have already recruited .
an army armed combat veterans and volunteers, As we grow we must
remember security. DO NOT RSVP TO THIS EVENT! JUST SHOW
UP. WE ARE CHAOTIC MALESTROM OF WILLING HANDS. The
plan is for the peaceful friends to March from Railroad square and MLK
to the Capitol but DO NOT ENTER! DO NOT HELP COPS OR THE
ENEMY! We must encircle them so they cannot escape down
Apalachee Parkway. Militant friends will ride ahead in all sorts of
wheeled vehicles, bikes, scooters, atv, motorcycle, car, truck and SUV.
They will push down Tennessee St and around Cascades Park with
vehicles and coral the trump terrorists into the Capitol building. The
enemy will have high power rifles and explosives. The enemy is
coming from every racist community in the area, including Alabama

_ and Georgia. REMEMBER THAT THE COPS WONT PROTECT US
BECAUSE THE COPS AND KLAN GO HAND IN HAND! Ifyou are
afraid to die fighting the enemy, then stay in bed and live. Call all of
your friends and Rise Up!

d. Prior to posting the message described in paragraph 1(c), the
defendant, DANIJEL ALAN BAKER, purchased a Blue Line Solutions Mauser
AK47-style .22 caliber semi-automatic long rifle and .22 caliber ammunition on.
January 10, 2021.

e.  Onor about January '14, 2021, the defendant, DANIEL ALAN

BAKER, in response to a news article about the Tallahassee Police Department
2
~ Case 4:21-cr-00010-AW-MAF Document 20 Filed 02/18/21 Page 3 of 6

being “fully staffed and prepared ahead of any potential Inauguration Day

protests,” posted the following on the WT'XL Tallahassee Facebook profile:

CALL TO ARMS JANUARY 20th! -

Armed racists have planted the confederate flag in America’s Capitol
as they openly declared that they WILL CONTINUE to wage an
ARMED COUP at every American Capitol, including Tallahassee, on
Inauguration Day.

We need ALI. FLORIDA RESIDENTS to RISE UP! Here in Florida
we must encircle terrorists who attack the Capitol! Let them take the
capitol and fight with cops, SURROUND THEM AND TRAP THEM
INSIDE!

Tally residents have answered the call to arms, including combat
veterans. Join us! Help protect your community from terrorists. We
WILL protect capitol RESIDENTS and CIVILIANS from armed racist
mobs WITH EVERY CALIBER AVAILABLE.

This is an armed COUP and can only be stopped by an armed
community!

If you’re afraid to die fighting the enemy, stay in bed and live. -
COUNT ONE

2. The allegations contained in paragraph 1 are incorporated by

reference as if fully set forth herein.

3.

On or about January 12, 2021, in the Northern District of Florida, and

elsewhere, the defendant,

DANIEL ALAN BAKER,

did knowingly transmit in interstate commerce a communication containing a true

3
Case 4:21-cr-00010-AW-MAF Document 20 Filed 02/18/21 Page 4 of 6

threat to kidnap and injure the person of another, namely, the communication
referenced in paragraph 1(c) of this Indictment, with the intent that his
communication be perceived as a true threat.
In violation of Title 18, United States Code, Section 875(c).
COUNT TWO
4, The allegations contained in paragraph 1 are incorporated by
reference as if fully set forth herein.
5. On or about J anuary 14, 2021, in the Northern District of Florida, and
elsewhere, the defendant,
DANIEL ALAN BAKER,
did knowingly transmit in interstate commerce a communication containing a true
threat to kidnap and injure the person of another, namely, the communication
referenced in paragraph 1(e) of this Indictment, with the intent that his
communication be perceived as a true threat.
In violation of Title 18, United States Code, Section 875(c).
FORFEITURE
6. The allegations contained in Counts One and Two of this Indictment
are hereby realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461(c).
4
Case 4:21-cr-00010-AW-MAF Document 20 Filed 02/18/21 Page 5 of 6

7. Upon conviction of the offenses in violation of Title 18, United States

Code, Section 875 set forth in Counts One and Two of this Indictment, the

defendant, DANIEL ALAN BAKER, shall forfeit to the United States of

America, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses.

8.  Ifany of the property described above, as a result of any act or

omission of the defendant:

a.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party,
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property
Case 4:21-cr-00010-AW-MAF Document 20 Filed 02/18/21 Page 6 of 6

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
28, United States Code, Section 2461(c).

All pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

A TRUE BILL:

 
      

  

 

FOREPERSON

aan Fata s.atieee
a fel |

 

   
 

“LAWRENCE KEEFE
United States Attorney

 

STEPHENM, KINZ
Assistant Unitéd States Afforney

 

 

LAZAROY. A

“7 ae Soe
